Citation Nr: 9927553	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for slipped femoral 
epiphysis with arthritis of the right hip, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating from an original grant 
of service connection for plantar fasciitis with hallux 
valgus of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1976.

This case originally came before the Board of Veterans' 
Appeals (Board) from ratings decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in March 1993, wherein, in part, a 
rating greater than 30 percent for a right hip disability was 
denied; in August 1993, wherein service connection for a left 
foot disability was granted and assigned a noncompensable 
evaluation, effective as of January 6, 1993, the date of 
receipt of the veteran's claim; and in January 1995, wherein 
the service-connected left foot disability was assigned a 10 
percent rating, effective as of January 6, 1993.

By means of a Remand decision promulgated in August 1998, the 
Board sought additional development of the evidence with 
regard to the issues presented for appellate review which, in 
addition to the questions of increased ratings for right hip 
and left foot disabilities, also included entitlement to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  In 
rating decisions dated in March 1999, the RO confirmed and 
continued the 10 percent rating in effect for the left foot 
disability; increased the rating for the right hip disability 
to 40 percent, effective as of December 12, 1992, the date of 
receipt of the veteran's claim with regard to that issue; and 
granted a total rating based on individual unemployability.

In view of the RO's actions in March 1999, the question of 
entitlement to a total rating based on individual 
unemployability is no longer a matter for Board 

consideration.  The Board also notes that the RO, in the 
rating decision rendered on March 16, 1999, denied 
entitlement to service connection for a right medial forearm 
scar, osteoarthritis of the hands, osteoarthritis of the 
knees, osteoarthritis of the left hip, osteoarthritis of the 
elbows, diabetes, nephropathy, left foot toe numbness, 
adjustment disorder with depressed mood, fibromyalgia, and 
peripheral neuropathy; and an increased rating for 
lumbosacral strain.  These issues have not been developed for 
appellate review, and are not before the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A slipped femoral epiphysis with arthritis of the right 
hip is not manifested by either right hip ankylosis or right 
hip flail joint.

3.  Plantar fasciitis with hallux valgus of the left foot is 
productive of no more than moderate impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for slipped femoral 
epiphysis with arthritis of the right hip are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5250, 5252, 5254 (1998).

2.  The criteria for an increased rating for plantar 
fasciitis with hallux valgus of the left foot are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5280, 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented claims that are plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not referenced the 
presence of any pertinent records that are not already 
associated with his claims folders, and the Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

I.  An Increased Rating for a Right Hip Disability

Service connection for a right hip disability was granted by 
the St. Petersburg RO in a March 1980 rating decision, 
following review of evidence that included the veteran's 
service medical records and the report of a March 1980 VA 
examination.  The RO found that a pre-service right hip 
disability had been aggravated by an inservice accident.  A 
10 percent rating was assigned.  In a March 1988 rating 
action, the disability rating was increased to 30 percent.  
In March 1999, the RO, as noted above, increased this rating 
to 40 percent, effective as of December 9, 1992, the date of 
receipt of the veteran's claim for an increased rating for 
this disorder.

The severity of a service-connected disability is ascertained 
by the application of rating criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Pursuant to these criteria, the 40 percent 
rating currently in effect for the veteran's right hip 
disability contemplates flexion limited to 10 percent 
(Diagnostic Code 5252).  This is the maximum degree of 
impairment contemplated by the Schedule with regard to hip 
movement.  However, the Schedule stipulates that ratings 
greater than 40 percent can be assigned for favorable hip 
ankylosis (Diagnostic Code 5250) and for hip flail joint 
(Diagnostic Code 5254).  

The criteria for an increased rating for a right hip 
disability are not met.  The report of the most recent 
clinical evaluation of the veteran's right hip disability, 
which is 

the report of the VA examination conducted in February 1999, 
shows that he exhibited right hip flexion to 20 degrees, 
extension to 0 (zero) degrees, and "adduction" to 25 degrees.  
In addition, the examiner noted that "[w]e were unable to 
rotate the head of the right femur in the acetabulum because 
of discomfort voiced by the [veteran]."  The report of a 
September 1998 VA examination shows that right hip abduction 
and flexion were possible to 20 degrees and 90 degrees, 
respectively, albeit with difficulty.  It must be noted that 
neither of these reports, nor any other clinical record, 
indicates that the veteran's right hip was ankylosed, or that 
there was the abnormal motion that characterizes a flail 
joint. 

In the absence of either right hip ankylosis or flail joint, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a right hip disability.  In reaching this 
conclusion, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998), whereby ratings are to 
take into account impairment resulting from functional 
impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the level of functional impairment is 
adequately reflected by the 40 percent rating assigned under 
Diagnostic Code 5252, which is, as noted above, in fact the 
maximum rating that can be granted under that diagnostic 
criteria.  

II.  An Increased Rating for a Left Foot Disability

Service connection for a left foot disability, classified as 
plantar fasciitis with hallux valgus of the left foot, was 
granted by the St. Petersburg RO in an August 1993 rating 
decision, following review of post-service medical evidence 
that the RO found demonstrated that a left foot disorder was 
related to an abnormal gait pattern that resulted from the 
veteran's service-connected right hip disability.  A 
noncompensable evaluation was assigned, effective as of 
January 6, 1993, the date of receipt of the veteran's claim 
for this disability.  In a January 1995 rating decision, this 
percentage was increased to 10 percent, again effective as of 
January 6, 1993.  


The severity of unilateral hallux valgus is ascertained by 
the application of criteria set forth in Diagnostic Code 5280 
of the Schedule.  Under these criteria, the 10 percent rating 
that is currently in effect is the maximum rating 
contemplated by the Schedule with regard to impairment due to 
unilateral hallux valgus.  However, a rating greater than 10 
percent can be assigned under Diagnostic Code 5284, which 
pertains merely to "other" foot injuries.  Under Diagnostic 
Code 5284, the 10 percent rating currently in effect 
contemplates moderate impairment, while a rating of 20 
percent is appropriate for moderately severe impairment.

The Board finds that the criteria for an increased rating are 
not met.  The report of the most recent clinical evaluation 
of the veteran's left foot, which is the report of the 
February 1999 VA examination, shows that he apparently 
exhibited left foot limitation of motion (the examination 
report discusses "left foot great toe" movement), and notes 
that the veteran was unable to stand on his toes and heels.  
However, this report also shows that there was no evidence of 
hammertoes, or of any other foot deformity other than the 
hallux valgus.  In addition, the report of a September 1998 
VA examination shows that he exhibited left ankle 
dorsiflexion from 0 (zero) to 10 degrees, as compared to full 
or normal ankle dorsiflexion range of motion from 0 (zero) to 
20 degrees, and left ankle plantar flexion from 0 (zero) to 
45 degrees, which constitutes full or normal plantar flexion.  
See 38 C.F.R. § 4.71, Plate II (1998).  

The Board is of the opinion that, even if a rating under 
Diagnostic Code 5284 were appropriate, a rating greater than 
10 percent pursuant to that rating criteria could not be 
assigned, inasmuch as the impairment demonstrated by the 
veteran - the absence of any left foot deformity other than 
hallux valgus, and the minimal degree to which range of 
motion was diminished - can be deemed to be no more than 
moderate in nature.  In making this finding, the Board has 
again considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998), whereby ratings are to take into account impairment 
resulting from functional impairment.  See DeLuca, supra.  
The Board finds that the level of functional impairment 
resulting from the veteran's left foot 

disability is adequately reflected by the 10 percent rating 
currently assigned under Diagnostic Code 5280, which is, as 
noted above, the maximum rating that can be granted for 
unilateral hallux valgus under that diagnostic criteria.


ORDER

An increased rating for slipped femoral epiphysis with 
arthritis of the right hip is denied.  An increased rating 
for plantar fasciitis with hallux valgus of the left foot is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

